In a negligence action to recover damages for personal injuries, arising out of an automobile accident, brought against the defendant by his wife and three minor children who were passengers in his automobile at the time of the accident, the defendant appeals from so much of an order of the Supreme Court, Kings County, dated September 28, 1961, as denied his motion for summary judgment dismissing the complaint. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.